Citation Nr: 1821181	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-34 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran had active service in the United States Coast Guard from May 1985 to November 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veteran's electronic claims folder. 


FINDING OF FACT

It is at least as likely as not that the Veteran's IBS is related to active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, IBS was incurred in service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

The Veteran contends that he is entitled to service connection for IBS because he began to experience symptoms around 1998 and has been diagnosed and treated for it since 2005.  See Board hearing transcript. p. 4.  

In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A September 2005 letter from Gastrointestinal Diagnostic Center indicates that the Veteran had a probable diagnosis of IBS.  Service treatment records in January 2006, May 2006, September 2006, January 2007, and October 2007 indicate that the Veteran was treated for IBS.

The Veteran submitted a pre-discharge compensation claim in August 2011 claiming, amongst other things, entitlement to service connection for IBS.  Private treatment records from the Borland-Groover Clinic indicate that in August 2011 (while the Veteran was on active duty service), the Veteran had chronic problems, including IBS. 

The Veteran was afforded a VA examination in September 2011 (also while still on active duty) where the examiner opined that the Veteran did not have a current diagnosis of IBS, but noted his other digestive problems.  No further etiological opinion was provided. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise.  On the one hand, there is substantial evidence by way of service treatment and private treatment records that the Veteran was diagnosed and treated for IBS during active service.  There is also credible evidence that at the time he submitted the instant claim in August 2011 (while still on active duty service and just prior to separation), he was diagnosed with IBS.  On the other hand, the September 2011 VA examiner opined that the Veteran did not have a current diagnosis of IBS (again, just prior to separation).  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for IBS.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for IBS is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


